internal_revenue_service number release date index number ---------------------------- ------------------------------------------- ------------------------------------ -------------------------------------- -------------------------------------- legend department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-126338-10 date date taxpayer ---------------------------------------------------------------------- ------------------------------------ lp ---------------------------------------------------------------------- ------------------------------------- lp mall city lessee facility date state -------------------------------------------- ----------------------- ------------------------- ------------------------------------------------ ------------------------- ----------------------- ------------ agreement ------------------------------------------------------------- ------------------------------------------------------------------------ commission law a ------------------------------------------------ ----------------------------------------- ---- plr-126338-10 b c d e f g h i j --------- -------- ------------ -- -------------- ----------- -------------- ---- ---- dear ---------------- this is in reply to a letter dated date requesting a private_letter_ruling on behalf of taxpayer you have requested rulings that taxpayer’s receipt of percentage rent derived by the lessee from the premises related to certain gaming revenues as calculated under a ground lease will not be treated as being based upon the income or profits of any person within the meaning of sec_856 of the internal_revenue_code and sec_1_856-4 of the income_tax regulations and taxpayer’s receipt of percentage rent under the ground lease will qualify as rents_from_real_property for purposes of sec_856 of the code facts taxpayer is a self-administered and self-managed publicly traded real_estate_investment_trust reit engaged in the ownership operation management leasing acquisition expansion and development of real_estate properties including regional malls and community shopping centers taxpayer owns directly and indirectly more than a percent of the outstanding units of lp a domestic limited_partnership through which taxpayer owns operates and develops real_estate properties lp has a b percent interest in lp which owns and operates a shopping center known as mall in city lp is negotiating a ground lease with lessee a limited_liability_company whereby approximately c acres the property will be leased to lessee lessee desires plr-126338-10 to construct and operate a facility on the property which is part of the mall on date lessee submitted a proposal to state officials requesting a license for the facility in connection with its submission lessee entered into the agreement with lp the agreement established the parties’ agreement to enter into a ground lease of the property on which lessee would construct a facility and a multi-level parking structure upon the award of a license for the facility by the state under the ground lease lessee will pay lp the sum of i a minimum annual rental payment of d dollars which will be increased by e percent each year and ii percentage rent the percentage rent consists of i e percent of the annual gross revenues derived solely from retail sales at the premises plus ii e percent of the annual gross revenues received from gaming revenues less the percentage rent allowance retail sales is defined as the receipts subject_to certain adjustments of all goods and merchandise sold the charges for all services performed or any other revenues generated by lessee or any other person or entity in at or from the premises for cash credit or otherwise without reserve or deduction for uncollected amounts but excludes any gaming revenues gaming revenues includes amounts received by lessee from patrons at the premises for video lottery terminal vlt gaming less refunds free promotional play in the form of credits given by the video license and used by players to bet in a vlt provided to the customers and invitees of lessee pursuant to a rewards marketing and or frequent users program generally referred to as comps and amounts returned to patrons through winnings but without reduction for any casino operating_expenses or gaming taxes the percentage rent allowance is f dollars per annum which will be allocated quarterly as the quarterly allowance of g dollars upon determination of the amount that is e percent of the gaming revenues and retail sales for each quarter lessee shall be entitled to deduct the quarterly allowance prorated for any partial reporting_period at the commencement and termination of the term of the ground lease from the gaming revenues percentage rent and retail sales percentage rent to determine the percentage rent due under the ground lease for a reporting_period if there is an unused balance of the quarterly allowance at the end of a reporting_period the unused portion of the quarterly allowance shall be added to the next quarterly allowance for purposes of determining percentage rent all vlts associated equipment and software at the facility will be owned or leased by the commission the commission will provide an oversight role at the facility and will receive an initial license fee of h dollars from lessee for the i year term of the license plr-126338-10 all proceeds from the operation of the vlts which are defined as the part of the amount of money bet through vlts that is not returned to winning players but is otherwise allocated under the law exclusive of comps are required to be electronically transferred by lessee daily to a state fund state will then pay lessee as licensee of the facility j percent of the proceeds law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides that rents_from_real_property do not include any amount that depends in whole or in part on the income or profits derived by any person from the property except that any amount so received or accrued shall not be excluded from rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_856-4 of the regulations provides that where in accordance with the terms of an agreement an amount received or accrued as rent includes both a fixed rental and a percentage of all or a portion of a lessee’s income or profits neither the fixed rental nor the additional_amount will qualify as rents_from_real_property furthermore an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 plr-126338-10 gaming is a specialized industry whose normal business practices are unique to that industry the american institute of certified accountants guidelines the guide on gaming provide that gaming revenues are based on gross revenues as defined under audit and accounting guidelines specifically for purposes of the gaming industry these guidelines state that revenue recognized and reported by a casino is generally defined as the win from gaming activities that is the difference between gaming wins and losses not the amount wagered promotional allowances complimentaries or comps represent goods and services which would be accounted for as revenue if sold that a casino gives to customers as an inducement to gamble at that establishment the cost of providing promotional allowances is included in costs and expenses the retail amount of promotional allowances is often disclosed in the financial statements this disclosure if made is preferably made in the financial statement notes however the retail amount of promotional allowances may be included in the gross revenues and offset by deducting it from gross revenues on the face of the income statement the retail amount of promotional allowances should not be included in gross revenues and charged to operating_expenses because that would overstate both revenues and expenses aicpa audit and accounting guide - casinos with conforming changes as of date at sections dollar_figure - in the present case lessee is entitled to a percentage of gaming proceeds from state that are electronically transferred directly from lessee to state taxpayer in turn is a partner in a partnership lp2 that is entitled to rents from lessee based in part on gaming revenues with adjustments as described above the rents are paid directly from state to lp2 out of the proceeds state collects from lessee as described in the guide determining gross_proceeds from the vlts to include only that part of a wager that is not returned to the patrons exclusive of winnings and promotional allowances paid for by the casino to induce players to bet on the vlts is consistent with normal business practice in the gaming industry in addition state owns and maintains the vlts and controls payment of the proceeds allocable to both lessee and lp2 finally neither the proceeds nor the rents based on gaming revenues may be reduced by casino operating_expenses or gaming taxes therefore based on the unique nature of the gaming business no part of the percentage rent paid_by lessee to lp2 on the proceeds from the vlts should not be considered as being based on the plr-126338-10 income or profits of lessee from the facility but rather should be considered as based on a fixed percentage of receipts or sales within the meaning of sec_856 accordingly because the rent received by taxpayer is treated as determined based on a fixed percentage of receipts proceeds as allowed under sec_856 rent taxpayer derives from the gaming revenues will not cause amounts received under the ground lease to be treated as other than rents_from_real_property under sec_856 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning the treatment under sec_856 or of any revenues received by taxpayer under the ground lease that are not specifically discussed above also no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely by _david b silber__________ david b silber chief branch office of associate chief_counsel financial institutions products
